Citation Nr: 1706586	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  09-46 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating for right Achilles tendonitis in excess of 10 percent prior to March 13, 2014, and in excess of 20 percent thereafter.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disorder, and if so, whether the claim may be allowed.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connected disabilities.

5.  Entitlement to a rating in excess of 10 percent for left Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2010, February 2011, and October 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2014, the Board remanded for further development the issues of entitlement to service connection for bronchitis and depression, and entitlement to increased ratings for right Achilles tendonitis and right knee arthritis.

In May 2015, the Board dismissed the issues of entitlement to service connection for bronchitis and an increased rating for right knee degenerative arthritis.  The remaining issues were remanded for further development.

Previously, the Veteran provided testimony at a July 2012 hearing before another Veterans Law Judge (VLJ) concerning issues which are no longer on appeal because they have been dismissed.  Subsequently, in September 2016, the Veteran provided testimony concerning the issues currently on appeal before the undersigned VLJ.  A transcript of the hearing is associated with the claims file.

After reviewing the Veteran's contentions and evidence of record, the Board finds that the acquired psychiatric disorder issue on appeal is more accurately characterized as listed on the title page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, the Veteran originally asserted a service connection claim for depression secondary to his service-connected disabilities.  See February 2010 Claim.  Therefore, in consideration of the holdings of Brokowski and Clemons, the Board has recharacterized the claim as reflected on the title page.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to an increased rating for left Achilles tendonitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, in February 2016, the Veteran, through his representative, withdrew the issue of entitlement to an initial rating for right Achilles tendonitis in excess of 10 percent prior to March 13, 2014, and in excess of 20 percent thereafter.

2.  In a final May 2010 rating decision, the AOJ denied service connection for, inter alia, a left knee disorder.

3.  Evidence added to the record since the final May 2010 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.

4.  Resolving all doubt in the Veteran's favor, his left knee disorder was caused by his service-connected disabilities.

5.  Resolving all doubt in the Veteran's favor, his low back disorder was caused by his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial rating for right Achilles tendonitis in excess of 10 percent prior to March 13, 2014, and in excess of 20 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The May 2010 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  A left knee disorder was caused by the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2016).

5.  A low back disorder was caused by the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Prior to the promulgation of a decision in the appeal, in February 2016, the Veteran, through his representative, withdrew his appeal on the issue of an increased initial rating for right Achilles tendonitis.  Therefore, there remain no allegations of errors of fact or law concerning this issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

II. Request to Reopen

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a left knee disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran's service connection claim for a left knee disorder was previously denied in a May 2010 rating decision, in which the RO denied service connection because there was no evidence of a nexus to service for this claimed disorder.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

On May 10, 2010, the Veteran was advised of the decision and his appellate rights.  However, he did not initiate an appeal of the AOJ's decision with respect to the service connection claim for a left knee disorder within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2015).  As a result, the AOJ's May 2010 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the May 2010 rating decision includes, most pertinently, a September 2016 medical opinion from Dr. J. Dauphin.  The Board finds that the evidence received since the May 2010 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating such claim.

In this regard, the AOJ previously denied the Veteran's claim for service connection for a left knee disorder on the basis that there was no evidence showing a nexus to military service.  Evidence received since the May 2010 rating decision includes a September 2016 medical opinion from Dr. J. Dauphin, in which the physician found that the Veteran's left knee disorder was at least as likely as not caused by his service-connected right and left Achilles tendonitis and right knee degenerative arthritis.  This medical evidence is new and relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disorder-specifically, the existence of a nexus.  Accordingly, the claim for service connection for a left knee disorder is reopened.

III. Service Connection

As the Board's decision to grant service connection for a left knee disorder and a low back disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran argues primarily that his left knee and low back disorders were either secondarily caused or aggravated by his service connected disabilities.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The record reflects that the Veteran is currently service-connected for right and left Achilles tendonitis, effective May 22, 2008, as well as right knee degenerative arthritis, effective May 30, 2008.  The record also reflects that the Veteran has a left knee disorder and a low back disorder: degenerative joint disease of the left knee and degenerative arthritis of the lumbar spine, respectively.  See March 2010 VA examination (left knee), December 2015 VA examination (low back).  Therefore, the question to be addressed is whether his left knee and low back disorders were caused by or aggravated by the service-connected bilateral tendonitis and right knee arthritis.

In March 2010, the Veteran underwent VA examination in March 2010.  The Veteran reported that he has had left knee pain since 2007, stating that he is able to stand for about 15-30 minutes but unable to walk more than a few yards.  Examination revealed an antalgic gait, and diagnostic testing showed degenerative arthritis of the left knee.  The examiner concluded that the Veteran's left knee condition was not caused by his service-connected right knee disability because there was no history of past left knee injury or trauma and because degenerative joint disease could be due to his age.  No opinion was offered on the issue of aggravation.

The Veteran underwent VA examination of his low back disorder in February 2011, April 2012, and December 2015.  In February 2011, the Veteran was initially diagnosed with mild degenerative disc disease at the lumbosacral junction which the examiner found was not directly related to military service.  An April 2012 addendum opinion affirmed that finding.  Because the February 2011 and April 2012 opinions only address direct service connection, they play no role in the Board's adjudication of the Veteran's claims as they principally implicate secondary service connection.

In December 2015, the Veteran underwent another VA examination.  The examiner diagnosed him with degenerative arthritis of the lumbar spine, concluding that it was less likely as not that such condition was caused by his service-connected bilateral Achilles tendonitis because the low back condition is an age-related condition and because his service-connected bilateral Achilles tendonitis caused only mild reduction in range of motion in the ankles which could not have significantly affected movement of the lumbar spine.  No opinion was offered on the issue of aggravation.

In a September 2016 opinion, Dr. J. Dauphin of Dauphin Orthopedics, after review of the Veteran's medical history and conducting an examination, opined that that it was as likely as not that the Veteran's current left knee and low back conditions were related to his service-connected disabilities.  The physician explained that the Veteran's left knee issues were related to severe problems that he experiences due to his bilateral Achilles tendonitis and the asymmetrical gain caused by his service-connected disabilities.  Similarly, the physician stated that the Veteran's low back disorder and pain is caused by limping due to a painful right knee disability which impacts his back through altered locomotion and an unbalanced gait.  

The foregoing reports constitute the only nexus opinions of record.  Based upon these opinions, the Board finds that the competent and credible medical opinion evidence of record is at least in equipoise with respect to the issue of secondary service connection.  See March 2010 VA examination (left knee not secondarily caused by service-connected disabilities); December 2015 VA examination (low back not secondarily caused by service-connected disabilities); and September 2016 Opinion of Dr. J. Dauphin (left knee and low back secondarily caused by service-connected disabilities).  Accordingly, after considering the totality of the evidence, to include the medical and lay evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for the left knee and low back disorders.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The appeal as to the issue of entitlement to an initial rating for right Achilles tendonitis in excess of 10 percent prior to March 13, 2014, and in excess of 20 percent thereafter, is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder condition is reopened, and service connection for a left knee disorder is granted.

Service connection for a low back disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appeal so that every possible consideration is afforded to the Veteran.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board's review of the record shows the AOJ has substantially complied with the May 2015 remand directives by, most pertinently, issuing a statement of the case for the claim of entitlement to an increased rating for left Achilles tendonitis and providing the Veteran with another Board hearing.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall, supra, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Nevertheless, the Board finds that remand of the appeal is warranted to provide the Veteran with another examination of his left Achilles tendonitis because he testified at the September 2016 Board Hearing that such condition had worsened since his last December 2015VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Remand is also needed to obtain further medical opinion on the issue of service connection for an acquired psychiatric disorder due to service-connected disabilities.  In March 2010, the Veteran underwent VA psychiatric examination, during which he was diagnosed with depression.  The VA examiner, however, determined that such condition was less likely as not caused by the Veteran's service-connected right knee and bilateral Achilles tendonitis disabilities because he only reported depressive symptoms for 4 or 5 months and because the intensity of the pain caused by his service-connected disabilities has been the same for the past 20 years.  No opinion was offered concerning aggravation.  Subsequently, in September 2016, a private psychologist diagnosed the Veteran with "an adjustment disorder with depressed mood due to the stress of having a general medical condition, which is in fact service connected and also suffering from a somatic symptom disorder, predominantly pain."  The Board finds that remand is necessary to obtain further medical opinion because the Veteran is now service connected for additional disabilities and because the September 2016 opinion does not adequately differentiate between, or even address, the pain caused by the Veteran's service-connected disabilities (then, the right knee and bilateral Achilles tendonitis) and his numerous nonservice-connected conditions, which appear to cause significant pain and which include fibromyalgia, lower extremity peripheral neuropathy, carpal tunnel syndrome, and arthritis of the neck, shoulder, and hands, and left hip condition.

Finally, the record reflects that claims file contains VA treatment records dating to November 2015.  While on remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records dating from November 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from November 2015 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected left Achilles tendonitis disability. 

3.  Refer the case to the VA examiner who conducted the March 2010 2015 VA examination (or a suitable substitute) for an addendum medical opinion regarding the Veteran's acquired psychiatric disability.  The claims file should be made available to, and be reviewed by, the VA examiner.  If the March 2010 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The VA examiner is asked to offer the following opinions:

(A) Identify all current psychiatric diagnoses, to include depression and adjustment disorder with depressed mood (but not to include PTSD, a disability which is the subject of a separate claim that is not currently on appeal).

(B) Is it as least as likely as not (50 percent probability or more) that any current psychiatric disability was caused by or otherwise related to all current service-connected disabilities?  

(C) Is it as least as likely as not (50 percent probability or more) that any current psychiatric disability was aggravated (i.e., permanently worsened beyond normal progression) by all current service-connected disabilities?

In responding to the inquiries (B) and (C), the examiner should attempt to distinguish between the pain caused by the Veteran's service-connected disabilities and nonservice-connected disabilities.  If it is not possible to do so, the examiner should consider the Veteran's pain as arising from his various service-connected disabilities.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  

4.  Thereafter, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and with an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


